Title: From Thomas Jefferson to John Wayles Eppes, 21 April 1800
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Philadelphia Apr. 21. 1800.

In a letter to Maria, of the 6th. inst. I acknoleged the receipt of yours of Mar. 16. & 24. finding that Patsy has got home, I am in hopes that the expectations expressed in that of the 24th. that Maria would be well in a few days, have been realised; & that this long & painful scene for us all will be closed with a return of health. the two houses have at length agreed to adjourn on the 2d. Monday (12th. of May) I shall stay to the act of adjournment, and being to stay a day at the Federal city, I imagine I shall be with you on the 19th. or 20th. on which day my horses will also be there from Monticello. in the mean time I hope to learn from you whether I am to find you at Mont blanco or Eppington: and that Maria will be in readiness to set out with me.—Cooper is found guilty under the sedition law for the letter to the President which appeared in the papers in November last. there are 16. or 17. suits & indictments against Duane. we have not yet heard of the fate of Holt editor of the Bee. a printer in Vermont is indicted for having reprinted Mc.Henry’s letter to Genl. Darke. this onset on the presses is to cripple & suppress the republican efforts during the campaign which is coming on. in the mean time their own batteries are opened, and teaming with every falsehood they can invent for defamation. our campaign will be as hot as that of Europe. but happily we deal in ink only; they in blood.—their judiciary bill has been postponed by a majority of 2. votes to the next session. the bill for the election of Pres. & V.P. will be hard run in the House of R. the rapid progress of public sentiment warns them of their danger, & they are passing laws to keep themselves in power. the next election gives an unquestionable majority in the lower house, & such a minority in the Senate as has not been seen since it was broken up by the British treaty. wheat has got to 24/ sterl. in England. I think they must experience a famine there. we count with certainty on an accomodation  with France, which will give a spring to tobacco, as it is high there. my warmest love to my ever dear Maria, and affectionate salutations to yourself. Adieu.
